Title: From John Adams to Francis Dana, 12 September 1780
From: Adams, John
To: Dana, Francis


     
      Dear Sir
      Amsterdam Septr. 12 1780
     
     This will be delivered you by Mr. Samuel Hartley, who is recommended to me by Mr. Digges and Mr. David Hartley. I should be obliged to you for any Civilities you may shew him. Mr. Digges recommends him as an open Friend to the American Cause.
     There is no News here but what you will see in the Leyden Gazette which is my Vehicle for conveying the News. Pray write me if you have any. I shall not probably set out from this Place untill the Beginning of November. You will not mention this. What Say you of residing in Holland? or Brussells? Is there no Letter for Us, or other News from Congress? or America? We have no English Papers or Intelligence Since the 1st of Septr.—which is a good Symptom. They take Care to send bad News very soon by Expresses.
     With Sincere friendship yours
    